  8:13-cr-00139-LSC-MDN Doc # 115 Filed: 09/15/20 Page 1 of 1 - Page ID # 235




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                 8:13CR139
                     Plaintiffs,

       vs.                                                         ORDER

JOSEPH TOWNSEND,

                     Defendant.


      The government filed a Motion to Dismiss [Filing No. 114] the Petition for Offender

Under Supervision [Filing No. 91]. Accordingly,

      IT IS ORDERED:

      1. The Motion to Dismiss [Filing No. 114] is granted; and

      2. The Petition for Offender Under Supervision [Filing No. 91] is dismissed,

          without prejudice.



      Dated this 15th day of September 2020.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
